

115 HR 8868 IH: Excellence in Recovery Housing Act
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8868IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Trone (for himself, Ms. Judy Chu of California, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title V of the Public Health Service Act to provide for increased oversight of recovery housing, and for other purposes.1.Short titleThis Act may be cited as the Excellence in Recovery Housing Act.2.Clarifying the role of SAMHSA in promoting the availability of high-quality recovery housingSection 501(d) of the Public Health Service Act (42 U.S.C. 290aa) is amended—(1)in paragraph (24)(E), by striking and at the end;(2)in paragraph (25), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(26)collaborate with national accrediting entities and reputable providers and analysts of recovery housing services and all relevant Federal agencies, including the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, other offices and agencies within the Department of Health and Human Services, the Office of National Drug Control Policy, the Department of Justice, the Department of Housing and Urban Development, and the Department of Agriculture, to promote the availability of high-quality recovery housing for individuals with a substance use disorder. .3.Developing guidelines for States to promote the availability of high-quality recovery housing(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall develop, and publish on the internet website of the Substance Abuse and Mental Health Services Administration, consensus-based guidelines and nationally recognized standards for States to promote the availability of high-quality recovery housing for individuals with a substance use disorder. Such guidelines shall—(1)be developed in consultation with national accrediting entities and reputable providers and analysts of recovery housing services and be consistent with the best practices developed under section 550 of the Public Health Service Act (42 U.S.C. 290aa); and(2)to the extent practicable, build on existing best practices and suggested guidelines developed previously by the Substance Abuse and Mental Health Services Administration.(b)Public comment periodBefore finalizing guidelines under subsection (a), the Secretary of Health and Human Services shall provide for a public comment period.(c)Exclusion of guideline on treatment servicesIn developing the guidelines under subsection (a), the Secretary may not include any guideline or standard with respect to substance use disorder treatment services.(d)Substance use disorder treatment servicesIn this section, the term substance use disorder treatment services means items or services furnished for the treatment of a substance use disorder, including—(1)medications approved by the Food and Drug Administration for use in such treatment, excluding each such medication used to prevent or treat a drug overdose;(2)the administering of such medications;(3)recommendations for such treatment;(4)clinical assessments and referrals;(5)counseling with a physician, psychologist, or mental health professional (including individual and group therapy); and(6)toxicology testing.4.Coordination of Federal activities to promote the availability of high-quality recovery housingSection 550 of the Public Health Service Act (42 U.S.C. 290ee–5) is amended—(1)by redesignating subsections (e), (f), and (g) as subsections (h), (i), and (j), respectively; and(2)by inserting after subsection (d) the following:(e)Coordination of Federal activities To promote the availability of high-Quality recovery housing for individuals with a substance use disorder(1)In generalThe Secretary, acting through the Assistant Secretary, and the Secretary of the Department of Housing and Urban Development, shall convene and serve as the co-chairs of an interagency working group composed of representatives of each of the Federal agencies described in paragraph (2) (referred to in this section as the working group) for the following purposes:(A)To increase collaboration, cooperation, and consultation among such Federal agencies, with respect to promoting the availability of high-quality recovery housing.(B)To align the efforts of such agencies and avoid duplication of such efforts by such agencies.(C)To develop objectives, priorities, and a long-term plan for supporting State, Tribal, and local efforts with respect to the operation of high-quality recovery housing that is consistent with the best practices developed under this section.(D)To coordinate inspection and enforcement among Federal and State agencies.(E)To coordinate data collection on the quality of recovery housing.(2)Federal agencies describedThe Federal agencies described in this paragraph are the following:(A)The Department of Health and Human Services.(B)The Centers for Medicare & Medicaid Services.(C)The Substance Abuse and Mental Health Services Administration.(D)The Health Resources Services Administration.(E)The Indian Health Service.(F)The Department of Housing and Urban Development.(G)The Department of Agriculture.(H)The Department of Justice.(I)The Office of National Drug Control Policy.(J)The Bureau of Indian Affairs. (K)Any other such agency or subagency as the chair determines necessary and appropriate.(3)MeetingsThe working group shall meet on a quarterly basis.(4)Reports to CongressBeginning not later than one year after the date of the enactment of this section and annually thereafter, the working group shall submit to the Committee on Energy and Commerce, the Committee on Ways and Means, the Committee on Agriculture, and the Committee on Financial Services of the House of Representatives and the Committee on Health, Education, Labor, and Pensions, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Finance of the Senate a report describing the work of the working group and any recommendations of the working group to improve Federal, State, and local policy with respect to recovery housing operations..5.NAS studySection 550 of the Public Health Service Act (42 U.S.C. 290ee–5), as amended by section 4, is further amended by inserting after subsection (e) (as inserted by such section 4) the following: (f)NAS study and report(1)In generalThe Secretary, acting through the Assistant Secretary, shall enter into an arrangement with the National Academy of Sciences under which the National Academy agrees to conduct a study on—(A)the availability in the United States of high-quality recovery housing and whether that availability meets the demand for such housing in the United States; and(B)State, Tribal, and local regulation and oversight of recovery housing.(2)ReportThe arrangement under paragraph (1) shall provide for the National Academy of Sciences to submit, not later than 1 year after the date of the enactment of this subsection, a report that contains—(A)the results of the study under such paragraph; (B)the National Academy’s recommendations for Federal, State, and local policies to promote the availability of high-quality recovery housing in the United States;(C)recommendations for Federal, State, and local policies to improve data collection on the quality of recovery housing;(D)recommendations for recovery housing quality metrics;(E)recommendations to eliminate restrictions by recovery residences that exclude individuals who take prescribed medications for opioid use disorder; and(F)a summary of allegations, assertions, or formal legal actions on the State and local levels by governments and non-governmental organizations with respect to the opening and operation of recovery residences.(3)ConsultationIn conducting the study under this subsection, the National Academy of Sciences shall consult with national accrediting entities and reputable providers and analysts of recovery housing services. .6.Grants for States to promote the availability of high quality recovery housingSection 550 of the Public Health Service Act (42 U.S.C. 290ee–5), as amended by sections 4 and 5, is further amended by inserting after subsection (f) (as inserted by such section 5) the following:(g)Grants for implementing national recovery housing best practices(1)In generalThe Secretary shall award grants to States (and political subdivisions thereof), Tribes, and territories—(A)for the provision of technical assistance by national accrediting entities and reputable providers and analysts of recovery housing services to implement the guidelines, nationally recognized standards, and recommendations developed under section 3 of the Excellence in Recovery Housing Act and this section; and(B)to promote the availability of high-quality recovery housing for individuals with a substance use disorder and practices to maintain housing quality long term.(2)State enforcement plansBeginning not later than 90 days after the date of the enactment of this paragraph and every 2 years thereafter, as a condition on the receipt of a grant under paragraph (1), each State (or political subdivisions thereof), Tribe, or territory receiving such a grant shall submit to the Secretary, and make publicly available on a publicly accessible Internet website of the State (or political subdivisions thereof), Tribe, or territory, the plan of the State (or political subdivisions thereof), Tribe, or territory, with respect to the promotion of high-quality recovery housing for individuals with a substance use disorder located within the jurisdiction of such State (or political subdivisions thereof), Tribe, or territory, and how such plan is consistent with the best practices developed under this section and guidelines developed under section 3 of the Excellence in Recovery Housing Act.(3)Review of accrediting entitiesThe Secretary shall periodically review the accrediting entities providing technical assistance pursuant to paragraph (1)(A). .7.Authorization of appropriationsSection 550 of the Public Health Service Act (42 U.S.C. 290ee–5), as amended by sections 4, 5, and 6 is further amended by amending subsection (j) (as redesignated by such section 4) to read as follows: (j)Authorization of appropriations(1)In generalTo carry out this section, there is authorized to be appropriated—(A)$2,000,000 for fiscal year 2021; and(B)$11,000,000 for each of fiscal years 2022 through 2026.(2)Reservations of fundsThe Secretary shall reserve—(A)not less than $1,000,000 to carry out subsection (e) for each of fiscal years 2021 through 2026;(B)not less than $1,000,000 to carry out subsection (f) for fiscal year 2021; and(C)not less than $10,000,000 to carry out subsection (g) for each of fiscal years 2022 through 2026..8.Reputable providers and analysts of recovery housing services definitionSection 550(i) of the Public Health Service Act (42 U.S.C. 290ee–5(i)), as redesignated by section 4, is amended by adding at the end the following: (4)The term reputable providers and analysts of recovery housing services means recovery housing service providers and analysts that—(A)use evidence-based approaches;(B)act in accordance with guidelines issued by the Assistant Secretary for Mental Health and Substance Use;(C)have not been found guilty of health care fraud by the Department of Justice; and(D)have not been found to have violated Federal, State, or local codes of conduct with respect to recovery housing for individuals with a substance use disorder..9.Technical correctionTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended—(1)by redesignating section 550 (relating to Sobriety Treatment and Recovery Teams) (42 U.S.C. 290ee–10), as added by section 8214 of Public Law 115–271, as section 550A; and(2)moving such section so it appears after section 550 (relating to National Recovery Housing Best Practices).